Citation Nr: 1744558	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative arthritis of the left knee.

2.  Entitlement to an initial compensable rating for right foot hammer toes.

3.  Entitlement to an initial compensable rating for left foot hammer toes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 2004 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal has since been transferred to the RO in Houston, Texas.  

In March 2016, the Veteran testified at a videoconference before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the record.  

In May 2016, the Board remanded the matters for additional development. 

In an April 2017 rating decision, the Veteran was granted service connection for a right shoulder disability.  Thus, this issue is no longer on appeal and will not be addressed further. 

The issue of entitlement to an initial compensable rating for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right hammer toes have more closely approximated a disability affecting all toes without claw foot.
2.  For the entire appeal period, the Veteran's left hammer toes have more closely approximated a disability affecting all toes without claw foot.


CONCLUSIONS OF LAW

1.  From April 30, 2010, the criteria for a 10 percent rating for right foot hammer toes are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5282 (2016).

2.  From April 30, 2010, the criteria for a 10 percent rating for left foot hammer toe deformity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5282 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that she is entitled to compensable ratings for her bilateral hammertoe disability because all of her toes are hammertoes and are productive of pain.  See Board Hearing Transcript at 14-15.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court of Appeals for Veterans Claims (Court) later clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Since service connection was established effective April 30, 2010, the Veteran's bilateral hammertoe disability has been rated as noncompensable pursuant to 38 C.F.R. § 4.71a, DC 5282.  Under DC 5282, hammertoe of single toes is rated noncompensable while hammertoes of all toes, unilateral without claw foot, is rated as 10 percent disabling.  

In January 2010, the Veteran underwent a VA examination.  She reported pain, aching, and cramping in the bilateral feet, which occurs four times per day and each time lasting for one hour.  She further reported pain, weakness and fatigue while standing or walking.  No hammertoes were found on physical examination.  However, X-rays revealed hammertoe deformities of the third through fifth digits, bilaterally.  

On VA examination in June 2013, the examiner found hammertoe deformity of the right second digit.  The Veteran again reported pain with walking.  

The Veteran was afforded a third VA foot examination in February 2017.  She reported that she experiences cramping, swelling, and that her left foot hammer toes do not touch the ground when walking or standing.  She further reported flare-ups about once a week.  Physical examination revealed hammertoes of the right third through fifth digit and left second through fifth digit.  There was objective evidence of functional loss of limitation of motion, pain on movement, pain on weight-bearing, pain on non weight-bearing, deformity, disturbance of locomotion, and interference of standing.  Repetitive testing revealed pain with prolonged standing and walking, bilaterally.  

The evidence shows that the Veteran has at most, three hammertoes in her right foot, four in her left foot, and all with demonstrated pain on movement.  Moreover, VA examiners have indicated some objective evidence of pain throughout the appeal.  In light of the Veteran's competent and credible reports of pain and objective findings on examination, the Board finds that her symptoms more nearly approximate the criteria for a 10 percent rating under DC 5282 for the right and left hammer toe disabilities.  See 38 C.F.R. §§  4.7, 4.59; Pettiti v. McDonald, 27 Vet. App. 415, 425 (2015) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, such that a claimant with painful motion is deemed to have limited motion under DC 5003 even though actual motion is not limited).  This is the highest schedular rating under DC 5282, which specifically contemplates hammertoes.  As such, no other DC may be employed to rate the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy and should be rated under the diagnostic code that specifically pertains to it).  Moreover, because the Veteran's adverse symptomatology has been substantively the same at all times during the pendency of the appeal, the Board finds that it need not consider staged ratings.  

Finally, although 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, the Board has awarded the Veteran a 10 percent evaluation for the entire appeal period.  A rating in excess of 10 percent is not based on range of motion testing and therefore, unlike the other issue on appeal, a VA examination or opinion that complies with 38 C.F.R. § 4.59 is not required.  Correia v. McDonald, 28 Vet. App. 158 (2016).  


ORDER

A 10 percent rating for right foot hammer toes is granted from April 30, 2010.  

A 10 percent rating for left foot hammer toes is granted from April 30, 2010.


REMAND

Review of the record reveals that the Veteran last underwent a VA knee examination in February 2017; however, this examination is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (the examiner should "estimate the functional loss that would occur during flares.").  Thus, a new examination and retrospective opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Updated treatment records should also be secured.



Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records. 

2. With any necessary assistance from the Veteran, obtain and associate any outstanding private treatment records.

3. Then schedule the Veteran for a VA examination to determine the current nature and severity of her left knee disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Additionally, the examiner must provide an opinion as to the full range of motion throughout the appeal period (since April 2010) of the left knee in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to provide an opinion, he or she should clearly explain the basis for that conclusion.

(c) In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

4. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


